—Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered October 20, 1999, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 6 years, unanimously affirmed.
Evidence of defendant’s prior gun-related crime was properly admitted in that it was relevant to negate various aspects of his defense (see, People v Roe, 74 NY2d 20, 25, n 5; People v Henson, 33 NY2d 63, 72). Any prejudicial effect was minimized because the court sitting as trier of fact is presumed capable of disregarding prejudicial aspects of the evidence (see, People v Molloy, 282 AD2d 311).
Defendant’s challenge to the People’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the remarks in question were fair comment on the evidence and the reasonable inferences to be drawn therefrom and were responsive to the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Andrias, Lerner, Saxe and Friedman, JJ.